DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Applicant’s arguments/amendments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/12/2021, with respect to the rejection(s) of claim(s) 1, 13 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1), Kirschman (US 8535356 B2).
Regarding Applicant’s argument directed to the objection made in the Office Action dated 11/16/2021, the Objection is withdrawn.
Regarding Applicant’s remarks concerning the rejection of canceled claims, the previous Office Action was only meant to reject the non-canceled claims, not canceled claims 11, 14 and 16.
Regarding the footnote on page 8, the previous Office Action only intends to reject those claims with substantive rejection, i.e. the non-canceled claims presented (claims 1-10, 12-13, 15, 17-23). This Office Action has been updated to reflect the proper claims.
Regarding Applicant’s arguments/amendments directed to Claims 1 and 19, Applicant is correct that Sweeney (US D831475 S) and Sweeney (US D831476 S) do not teach “a first member having a helical thread.” A new ground of rejection is provided below.

Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. Applicant argues on Pages 9-10 that the rejections of the previous Office Action improperly relied on hindsight, however, the rejections made follow the requirements of the MPEP. See MPEP 2143 and 2144. Further, the combinations made would have been obvious to one or ordinary skill in the art as they only combine features and elements of inventions that are common and routine in the art, as shown by the cited references and references cited in Applicant’s submitted Information Disclosure Statement. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding Claims 1 and 19, the limitation “blunt” describing the distal end of the first member in is new matter.
Regarding Claims 1 and 19, the limitation “flute” describing the first member in is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1) and Willis et al. (US 20190239935 A1).
Regarding Claim 1, Mikkonen teaches a spinal implant with a first member including a proximal end (e.g. Labeled E in Annotated Fig. 16 below) and an opposite blunt distal end (e.g. Labeled F in Annotated Figure 16 below), the first member comprising a helical thread configured to penetrate tissue extending continuously from the proximal end to the distal end (e.g. Labeled G in Annotated Figure 16 below), a second member including an abutment coupled to the proximal end (e.g. Labeled A in Annotated Figure 3 below) and engageable with a surgical instrument and a head (e.g. the rectangular structure in Fig. 3) including at least one peripheral capture element engageable with a moveable arm of the surgical instrument (e.g. Fig. 3, element 13), the head including a proximal surface (e.g. Fig. 3, element 11) and an opposite distal surface directly engaging the abutment (e.g. Labeled B in Annotated Fig. 3 below), the head being free of any openings or recesses extending into the proximal surface (e.g. Fig. 3, element 11), wherein the moveable arm is rotatable relative to the surgical instrument for engagement with the second member between a capture orientation and a release orientation (This limitation regards the instrument and does not limit the bone screw, therefore it is not given patentable weight).
Mikkonen does not teach the following features, however Willis teaches the first member comprising a flute extending through the thread (e.g. Fig. 1A, element 127; [0026]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikkonen such that the thread of the screw has a flute extending through it as taught by Willis in order to facilitate self-tapping (e.g. Willis, [0026]).

    PNG
    media_image1.png
    487
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    624
    media_image2.png
    Greyscale

the abutment includes a proximal face (e.g. Labeled C in Annotated Figure 3A below) and a tapered distal surface (e.g. Labeled D in Annotated Figure 3A below).

    PNG
    media_image3.png
    557
    719
    media_image3.png
    Greyscale

Regarding Claim 3, Mikkonen teaches a spinal implant wherein the proximal face is configured for flush engagement with the surgical instrument (e.g. Labeled C in Annotated Figure 3A above).
Regarding Claim 4, Mikkonen teaches a spinal implant wherein the proximal face includes a stop for limiting translation of the surgical instrument relative to the second member (e.g. Labeled C in Annotated Figure 3A above).
Regarding Claim 5, Mikkonen teaches a spinal implant wherein the second member includes a head engageable with the surgical instrument (e.g. the rectangular structure in Fig. 3), the head including the at least one peripheral capture element (e.g. Fig. 3, element 13).
Regarding Claim 6, Mikkonen teaches a spinal implant wherein the head extends from a proximal face of the abutment (e.g. Fig. 3, the rectangular head extends from proximal face of the abutment). 
Regarding Claim 7, Mikkonen teaches a spinal implant wherein the head includes a rectangular cross section configuration, (e.g. Fig. 3, element 11; [0006]).
the rectangular cross section configuration defines four corners of the head (e.g. Fig. 3, the head is square and has 4 corners; [0006]), the at least one capture element (e.g. Fig. 3, element 31; [0006]) includes a plurality of spaced apart recesses disposed in relative alignment about the second member (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 9, Mikkonen teaches a spinal implant wherein the at least one capture element includes a plurality of spaced apart recesses disposed in relative alignment about the second member (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 10, Mikkonen teaches a spinal implant wherein the at least one capture element includes a plurality of divots being equidistantly spaced apart about a head of the second member (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 23, Mikkonen teaches a spinal implant wherein the abutment includes a proximal face that directly engages the distal surface (e.g. Labeled C in Annotated Figure 3A above) and an opposite distal face that directly engages a proximal end of the first member (e.g. Labeled D in Annotated Figure 3A above), an outer surface of the abutment being tapered from the proximal face to the distal face 360 degrees about the abutment (e.g. Labeled D in Annotated Figure 3A above).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1) as applied to 1-10 and 23 above, and further in view of Duggal et al. (US 8,303,631 B2).
Regarding Claim 12, Mikkonen does not teach a laminoplasty plate connectable with the members, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
a laminoplasty plate (e.g. Fig. 2A) connectable with the members (e.g. Fig. 2A, element 116).
(2) A PHOSITA could have combined the inventions taught in Mikkonen and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Mikkonen. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Claims 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschman (US 8535356 B2) and Amstutz et al. (US 9,314,274 B2).
Regarding Claim 13, Kirschman teaches an implant delivery device comprising a shaft extending between a proximal end and a distal end (e.g. Fig. 1, element 52; Column 4, Lines 45-57), the distal end configured for engagement with a proximal face of a spinal implant and including a non- circular opening configured for disposal of the spinal implant (e.g. Fig. 2, element 46; Column 4, Lines 19-44), the opening including a closed rectangular configuration (e.g. Fig. 2, element 46); 
Kirschman does not disclose the following details concerning a surgical instrument, however, Amstutz teaches a surgical instrument comprising an arm extending along the shaft and being movable relative to the shaft to engage at least one capture element of the spinal implant between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 below) wherein the arm is rotatable relative to the shaft between the capture orientation and the release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 18, Line 56-Column 19, Line 15; labeled K in Annotated Figure 4 below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a movable arm as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).

    PNG
    media_image4.png
    740
    679
    media_image4.png
    Greyscale

Regarding Claim 15, Kirschman teaches a surgical instrument wherein the distal end includes a tapered surface that defines the opening (e.g. Fig. 2, element 48; Column 4, Lines 45-57).  
Regarding Claim 17, Kirschman does not disclose the following details concerning a surgical instrument, however, Amstutz teaches a surgical instrument with an arm wherein the arm includes a cantilevered tang (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a cantilevered tang as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).
Regarding Claim 18, Kirschman does not disclose the following details concerning a surgical instrument, however, Amstutz teaches a surgical instrument wherein the arm includes a inwardly projecting prong (e.g. Fig. 4G, element 421; Column 19, Lines 56-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shaft of Kirschman with the movable arm comprising a tang with a prong of Amstutz because the modification merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1), Kirschman (US 8535356 B2), Amstutz et al. (US 9,314,274 B2) and Duggal et al. (US 8,303,631 B2).
Regarding Claim 19, Mikkonen teaches a spinal implant comprising at least one spinal implant including a first member extending along a longitudinal axis between a proximal end (e.g. Labeled E in Annotated Fig. 16 above) and an opposite blunt distal end (e.g. Labeled F in Annotated Figure 16 above), the first member comprising a helical thread configured to penetrate tissue extending continuously from the proximal end to the distal end (e.g. Labeled G in Annotated Figure 16 above), the helical thread extending 360 degrees about the longitudinal axis (e.g. Labeled G in Annotated Figure 16 above), a second member including an abutment coupled to the first member (e.g. Labeled A in Annotated Figure 3 above) and a head (e.g. the upper rectangular structure in Fig. 3) including at least one peripheral capture element (e.g. Fig. 3, element 13) the head including a proximal surface (e.g. Fig. 3, element 11) and an opposite distal surface directly engaging the abutment (e.g. Labeled B in Annotated Fig. 3 above); the head being free of any openings or recesses extending into the proximal surface (e.g. Fig. 3, element 11);
Mikkonen does not teach the following features, however Willis teaches the first member comprising a flute extending through the thread (e.g. Fig. 1A, element 127; [0026]).
Mikkonen and Willis are concerned with the same field of endeavor as the instant claims, namely, implantable screws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikkonen such that the thread of the screw has a flute extending through it as taught by Willis in order to facilitate self-tapping (e.g. Willis, [0026]).
The combination of Mikkonen and Willis does not teach the following features, however Kirschman teaches a surgical instrument including a shaft (e.g. Fig. 1, element 52; Column 4, Lines 45-57) configured for engagement with the first member and a non-circular opening configured for disposal of the at least one spinal implant (e.g. Fig. 2, element 46; Column 4, Lines 19-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the surgical instrument of Kirschman with the fixation member of Mikkonen because the modification merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143.
The combination of Mikkonen, Willis and Kirschman does not teach the following features, however Amstutz teaches a surgical instrument wherein the shaft including an arm being rotatable relative to the shaft to engage the at least one capture element between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 18, Line 56-Column 19, Line 15; labeled K in Annotated Figure 4 below). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a cantilevered tang as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).
 Mikkonen does not disclose the following features, however Duggal teaches a laminoplasty plate connectable with the at least one spinal implant (e.g. Fig. 2A, element 116). This combination is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated in the Office Action dated 02/19/2021 and in MPEP 2143.
 (1) Mikkonen teaches the limitations of Claim 1 and Duggal teaches and a laminoplasty plate (e.g. Fig. 2A) connectable with the at least one spinal implant (e.g. Fig. 2A, element 116).
 (2) A PHOSITA could have combined the inventions taught in Mikkonen and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Mikkonen. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 20, Mikkonen teaches a first screw connectable with a first opening of the plate and a second screw connectable with a second opening of the plate (This limitation is an . 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1) and Willis et al. (US 20190239935 A1) as applied to 1-10 and 23 above, and further in view of Kirschman (US 8535356 B2) and Amstutz et al. (US 9314274 B2).
Regarding Claim 21, Mikkonen does not disclose the following details concerning a surgical instrument, however, Kirschman teaches a surgical instrument (e.g. Fig. 1, element 44). 
Mikkonen and Kirschman are concerned with the same field of endeavor as the instant claims, namely, implantable screws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikkonen such that it used with an insertion tool as taught by Kirschman in order to insert the screw into bone (e.g. Kirschman, [Abstract]; Column 2, Lines 15-31; Column 6, Lines 1-31).
The combination of Mikkonen and Kirschman does not disclose the following features, however, Amstutz teaches a surgical instrument wherein the arm includes a cantilevered tang (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shaft of Kirschman with the movable arm that is a tang of Amstutz because the modification merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143
Regarding Claim 22, the combination of Mikkonen and Kirschman does not disclose the following features, however, Amstutz teaches a surgical instrument wherein the arm includes an inwardly projecting prong (e.g. Fig. 4G, element 421; Column 19, Lines 56-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED KLAR ROVIRA/Examiner, Art Unit 3774